                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 13-00216 LEK
 CASE NAME:              USA vs. Paul Sekona


       JUDGE:      Leslie E. Kobayashi           DATE:            6/23/2021


COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S MOTION
FOR REDUCTION IN SENTENCE (COMPASSIONATE RELEASE), FILED
6/7/21 [DKT. NO. 94]

       Defendant Paul Sekona (“Sekona”) filed his Motion for Reduction in Sentence
(Compassionate Release) on June 7, 2021 (“Motion”). [Dkt. no. 94.] On June 8, 2021, a
briefing schedule was issued and Sekona was ordered to provide a supplemental filing by
June 22, 2021 as to whether he had been vaccinated for COVID-19 and if not, whether he
was offered a COVID-19 vaccine and declined. [Dkt. no. 98.] Sekona filed Defendant’s
Vaccine Update to the Court on June 22, 2021 (“Vaccine Update”), [dkt. no. 100,] and
reported that “[he] has not been vaccinated for COVID-19 and has been offered the
COVID-19 vaccine and has initially declined it at this time.” [Id. at 2.] Plaintiff United
States of America (“the Government”) filed its memorandum in opposition to the Motion
on June 21, 2021. [Dkt. no. 99.]

       18 U.S.C. § 3582(c)(1)(A)(i) authorizes and permits modification of a sentence
where a movant can first demonstrate both exhaustion of administrative remedies and that
“extraordinary and compelling reasons” exist to warrant sentence reduction.

        The COVID-19 pandemic has brutally held sway over the world for more than a
year now. Medical knowledge about this virus has rapidly evolved but much still is not
known about the full extent of its virulence and the long-term effects from infection.
What is currently known is that, if Sekona has a known risk factor (such as a medical
condition recognized by medical authorities as placing him at risk for severe illness or
death if he should contract COVID-19), and he is not vaccinated, then he has a known
risk of suffering from a serious medical condition that diminishes his ability to provide
self-care in a correctional facility and from which he is not expected to recover because
he would be dead, have more serious long-term complications, or have persistent
symptoms following recovery after contracting COVID-19. However, Sekona was
offered and declined a COVID-19 vaccine. [Vaccine Update at 2.] According to the
Centers for Disease Control and Prevention (“CDC”), the COVID-19 vaccines “are
effective at preventing COVID-19 as seen in clinical trial settings” and vaccination “helps
protect people from getting sick or severely ill with COVID-19 . . . .” CDC, Ensuring
COVID-19 Vaccines Work, https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/effectiveness.html (last visited June 22, 2021) (emphasis in original).

        Although Sekona may suffer from medical conditions recognized as placing him in
peril of serious illness or death in the event he should contract COVID-19, he has
declined to receive a COVID-19 vaccine that is effective in keeping him from getting
COVID-19 and thus protecting him from serious illness or death. He cannot therefore
demonstrate that an extraordinary and compelling reason exists for sentence reduction.
The Motion is therefore DENIED.

     In light of this Court’s denial of the Motion, the deadline for the filing of the reply
memorandum is VACATED.

       IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
